DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burge et al. 5845708 in view of Lesing et al. 20120085531.
Referring to claim 21, Burge discloses (see fig. 3) a coiled tubing injector system, comprising: a coiled tubing injector guide (52) configured for guiding coiled tubing into a coiled tubing injector; and a remotely adjustable guide mechanism, the mechanism comprising: a guide mount  ( 54 is mounted to guide 52 and frame for injector 42) configured for adjustably securing the coiled tubing injector guide to a frame of the coiled tubing injector; and a drive mechanism (see col. 5, lines 11-15, hydraulic cylinder that raises element 54). Burge does not disclose a sensor configured to sense a position of the guide mount and coiled tubing passing through the coiled tubing injector. Lesing teaches a sensor (camera 30) that is configured to sense a position of the guide mount and coiled tubing passing through the coiled tubing injector ( see paragraph 0018 camera 30 can send data concerning position of guide mount and coiled tubing to a control system). Having the camera send visual data to a computer would help to ensure the coiled tubing injector guide is in the correct position.   Therefore,  it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Burges to have a sensor such as a camera as disclosed by Lesing in order to ensure the coiled tubing injector in is the correct position.

Allowable Subject Matter
Claim 1 and 3-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672